Title: To George Washington from William Crawford, 7 February 1775
From: Crawford, William
To: Washington, George



Sir
Feby the 7th 1775

Your Letter by Mr Cleveland was safe Delivered to me but I did not get the Letter, you mentiond by Mr Willis till yesterday.
I was out Survaying when Mr Cleveland cam over the mountain and he set of hom as soon as I cam hom and Matters was Setled I have got a memorandom of what is wanting for your People Down the river and I shall have it ready against the time the com over the Mountain I would have sent Down your plats by Mr Cleveland but he cold not wait till the cold be done but Val. Crawford is coming to Williamsburgh and then you shall have the plats sent by him to you, he will be Down in a few days which will I hop sute you as well as he is comg and will call at Mount Vernon on his way down.
Sir I am at a Loss ho to return you thanks for your Generious Presant all that I can do any tim shall allways be don, if I can go Down the river when you com I will, and if you will Let me know what you may want got ready it shall be don I have a neet Connoe that will sute to run Down with or you may go by Land as there is a road Cut to Hockhockin⟨g⟩.
I shall write you more fully by Val. Crawford as Mr Clevland is in great heast to go to you as he want to be up again as soon as posable I wis you all Happyness and I am your most Hume Sarvant

W: Crawford

